Citation Nr: 1118090	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2009, of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.

2.  Tinnitus was not affirmatively shown to have been present in service and current tinnitus first documented after service, is unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


2. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in January 2009.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, non-VA records.  

While the Veteran indicated that he retired and was receiving benefits from the Social Security Administration (SSA), in February 2009, SSA reported that the records were destroyed.  In December 2009, the Veteran indicated that VA did not attempt to obtain his records from Clear Tone, however a review of the claims folder shows that in November 2009 VA sent a letter to Clear Tone along with the Veteran's authorization requesting records for the past two years.  

In December 2010, VA afforded the Veteran a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a review of the Veteran's service and post-service medical records.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385.




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.





Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  




See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Bilateral Hearing Loss 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

The audiogram on entrance examination in November 1965 did not show a hearing loss disability under 38 C.F.R. § 3.385 when converted from ASA units to ISO units (ISO units are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385).  






When converted to ISO units the thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz were 10, 5, 0, 0, and 0, respectively, in the right ear; and 15, 5, 0, 15, and 5 in the left ear.  On separation examination in September 1967, when converted to ISO units the thresholds in decibels at: 500, 1000, 2000, and 4000 Hz were 20, 15, 20, and 15 respectively, in the right ear; and 20, 20, 20 and 15 in the left ear.  While the Veteran on the accompanying report of medical history indicated that he had ear trouble and running ears, the service records are negative for any complaint or treatment of bilateral hearing loss.  

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. §§ 3.307 and 3.309 (Presumptive Service Connection for a Chronic Disease)

The service records show that in Advanced Individual Training the Veteran was assigned to an artillery battery.  On separation examination, there was an upward shift in the puretone thresholds at some of the tested frequencies to 20 decibels, but not above 20 decibels.  In other words, the Veteran had normal hearing while in service.  See Hensley at 157 (The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz).  

In statements in support of his claim, the Veteran stated that he was exposed to the noise of field artillery while in Advanced Individual Training, which contributed to his current hearing loss.  


While the Veteran is competent to described impaired hearing, impaired hearing was not noted in service and in his application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, the Veteran did not state that he had symptoms of impaired hearing in service.  

As there is no competent evidence either contemporaneous with service or after service that symptoms of hearing impairment were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), after service, a private audiogram in March 2006 showed a greater than a 40 decibel loss at 500 Hertz for each ear, which meets the standard of a hearing loss disability under 38 C.F.R. § 3.385.  

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498.  

Also, under certain circumstances, the Veteran as a lay person is competent to diagnosis a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.

Private audiology testing in March 2006 showed a greater than a 40 decibel loss at 500 Hertz in each ear, which meets the standard of a hearing loss disability under 38 C.F.R. § 3.385.  As there is no competent evidence of bilateral hearing loss before March 2006 or diagnosis based on symptoms reported by the Veteran before March 2006, the Board finds that a hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service.

The remaining question is one of causation, that is, whether there is an association between the bilateral hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the question of an association between noise exposure and the current bilateral hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence favorable to the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements are credible is not reached.  

The competent evidence of record of the question of causation consists of the report of VA examination in December 2010.  

On VA examination in December 2010, the Veteran denied combat duty and indicated that during service he worked primarily in a finance office.  He reported that he had noise exposure to Howitzers and handgun firing during exercises every two to three months with no hearing protection.  After service, he stated that he worked as a refinery construction supervisor for 40 years and that he wore hearing protection.  There was no report of significant recreational noise exposure.  

The VA audiogram showed the puretone thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz were 65, 60, 40, 45 and 45, respectively, in the right ear; and 55, 55, 40, 40, and 50, respectively, in the left ear.  The speech recognition score in right ear and in the left ear was 100 percent.  

The VA examiner noted that audiologic evaluations at entry and on separation from service revealed normal hearing thresholds bilaterally and after service the Veteran had a long history of 40 years working in noisy environments in refinery construction.  The VA examiner concluded that it was not likely that the current hearing loss was related to military noise exposure and it was as likely as not that the hearing loss was related to civilian occupational noise exposure, medical difficulties, or other causes.  The VA examiner explained that the Veteran's hearing was normal on separation and that once noise exposure is discontinued there is no significant further progression of hearing loss due to the noise exposure, citing to medical literature.  The negative opinion on causation opposes, rather than supports, the claim and is uncontroverted by the competent and credible evidence of equal or greater weight. 


As the first documentation of a bilateral hearing loss disability was shown in 2006, almost 40 years after service, which is well beyond the one year period after discharge from service in 1967 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

The Veteran contends that he has tinnitus due to noise exposure while in Advanced Individual Training in field artillery.  

Although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

In this case as there are risk factors other than noise exposure in service for developing tinnitus, for example, post-service noise exposure and other health problems, as identified on VA examination in December 2010, the question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.   And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.

The competent medical evidence of record pertaining to the cause of tinnitus consists of the report of VA examination in December 2010.  On VA examination, the VA examiner, an audiologist, who is qualified through education, training, or experience to offer a medical opinion, expressed that the Veteran's tinnitus was not likely related to military noise exposure, but it was related to the current hearing loss.  The VA audiologist explained that once the exposure to noise is discontinued there is no further progression of hearing loss as the result of the noise exposure, citing to medical literature.  Stated differently, there is no delayed onset of hearing loss, following noise exposure in service, and as the Veteran had normal hearing on separation, progressive hearing loss is not consistent with noise exposure in service. As the Board has concluded that the Veteran's hearing loss is unrelated to noise exposure in service, and as the VA examiner associated tinnitus to the current hearing loss, the Board must concluded on the basis of the competent medical evidence that the Veteran's current tinnitus is also unrelated to service. 

As the opinion of the VA examiner is against the claim, which is the only competent evidence on the material question of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d), and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


